                                         IN THE UNITED STATES DISTRICT COURT
                                                        For The
                                            EASTERN DISTRICT OF CALIFORNIA


UNITED STATES OF AMERICA,                                   ) Case No. 1:16-cr-00160-SAB
                                                            )
                                          Plaintiff,        ) DEFENDANT’S STATUS REPORT ON
v.                                                          ) UNSUPERVISED PROBATION
                                                            )
CAROLINA GARCIA VELASQUEZ,                                  )
                                                            )
                                         Defendant.         )
                                                            )

        PURSUANT to an order of this Court the Defendant hereby submits its status report on
 unsupervised probation:
        Convicted of:     18 U.S.C. Section 1028(a)(6)
              Sentence Date:                  February 2, 2017
              Review Hearing Date: January 17, 2019
              Probation Expires On: February 2, 2019
 CONDITIONS OF UNSUPERVISED PROBATION:
 ☒            Obey all federal, state and local laws; and

 x            Monetary Fines & Penalties in Total Amount of: $2,025.00 which Total Amount is made up of a
              Fine: $ 2,000.00 Special Assessment: $ 25.00 Processing Fee: $ 0 Restitution: $ 0

 x            Payment schedule of $ 100.00 per month by the 15th of each month.

 x            Community Service hours Imposed of: 100

 ☐            Other Conditions:

 COMPLIANCE:

 x            Defendant has complied with and completed all conditions of probation described-above.

              Otherwise:

 x            Defendant has not been arrested, cited or charged with any federal, state or local criminal offenses since
              being placed on probation by this Court.

                            If so, describe arrest/charge/citation (location, court, date & offense): Click here to enter text.

 x            To date, Defendant has paid a total of $ 2,025.00
              ☐ If not paid in full when was last time payment:   Date: Click here to enter a date.
                                                                  Amount:
 x            To date, Defendant has performed 108.5 hours of community service.

 ☐            Compliance with Other Conditions of Probation:



 CAED (Fresno)- Misd. 6 (Rev. 11/2014)
GOVERNMENT POSITION:
x            The Government agrees to the above-described compliance.
☐            The Government disagrees with the following area(s) of compliance:
             Government Attorney: Michael G. Tierney, AUSA
DEFENDANT’S REQUEST (OPTIONAL):
             In light of the information detailed in this status report, the defendant moves for the following:
             x             that the review hearing set for 1/17/2019 at 10:00 am Choose an item.
                           ☐            be continued to Click here to enter a date. at 10:00 a.m.; or
                           x            be vacated.
             x             that Defendant’s appearance for the review hearing be waived.




DATED: 1/2/2019                                        /s/ J. Patrick McCarthy_____________
                                                       J. PATRICK McCARTHY,
                                                       Attorney for Defendant



                                                               ORDER
             The Court having considered the defendant’s request,

             IT IS HEREBY ORDERED that the Defendant’s request is:

             X             GRANTED. The Court orders that the Review Hearing be vacated.

             ☐             DENIED.


IT IS SO ORDERED.

Dated:            January 4, 2019
                                                                    UNITED STATES MAGISTRATE JUDGE




CAED (Fresno)- Misd. 6 (Rev. 11/2014)
